UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2017 OPTICAL CABLE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-27022 54-1237042 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 5290 Concourse Drive Roanoke, VA (Address of principal executive offices) (Zip Code) (540) 265-0690 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Table of Contents Item1.01 Entry into a Material Definitive Agreement Item9.01 Financial Statements and Exhibits Signatures Exhibits Item 1.01 Entry into a Definitive Agreement On April 27, 2017, Optical Cable Corporation (the “Company”) and Bank of North Carolina (the “Bank”) entered into a Third Loan Modification Agreement (the “Agreement”) to modify the Credit Agreement dated April 26, 2016 entered into between the Company and the Bank (the “Credit Agreement”) and the associated Term Loan A Note and Term Loan B Note, both dated April 26, 2016 (the “Notes”). The Credit Agreement, Notes and ancillary documents are defined as the “Loan”. The primary purpose of the Agreement was to (i) revise the interest rates of Term Loan A and Term Loan B and the applicable repayment installments, and (ii) extend the maturity date of Term Loan A and Term Loan B. The fixed interest rate of each of the two term loans was revised to 3.95% from 3.75%, and the maturity date of the loans was extended to May 2024. Term Loan A and Term Loan B are generally secured by the land and buildings at the Company’s headquarters and manufacturing facilities located in Roanoke, Virginia and its manufacturing and office facilities located near Asheville, North Carolina and the Company’s personal property and assets. All other terms of the Loan remain unaltered and remain in full force and effect. The Agreement with Bank of North Carolina is attached hereto as Exhibit 4.1 and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (c) Exhibits The following is filed as an Exhibit to this Report. ExhibitNo. Description of Exhibit Third Loan Modification Agreement dated April 27, 2017 (FILED HEREWITH) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OPTICAL CABLE CORPORATION By: /s/ TRACY G. SMITH Name: Tracy G. Smith Title: Senior Vice President and Chief Financial Officer Dated: April 28, 2017 2
